EXHIBIT3.2 BYLAWS OF MREIC MARYLAND, INC. TABLE OF CONTENTS ARTICLE IOFFICES 1 SECTION 1.PRINCIPAL OFFICE 1 SECTION 2.ADDITIONAL OFFICES 1 ARTICLE IISTOCKHOLDERS 1 SECTION 1.ANNUAL MEETING 1 SECTION 2.SPECIAL MEETING 1 SECTION 3.PLACE OF MEETINGS 2 SECTION 4.NOTICE 2 SECTION 5.QUORUM; ADJOURNMENTS 2 SECTION 6.VOTING 2 SECTION 7.PROXIES 3 SECTION 8.ORGANIZATION 3 SECTION 9.CONDUCT OF BUSINESS 4 SECTION 10.INSPECTORS 4 SECTION 11.ADVANCE NOTICE PROVISIONS FOR ELECTION OFDIRECTORS 4 SECTION 12.ADVANCE NOTICE PROVISIONS FOR BUSINESS TO BE TRANSACTED AT ANNUAL MEETING 6 SECTION 13.LIST OF STOCKHOLDERS 7 SECTION 14.VOTING OF STOCK BY CERTAIN HOLDERS 7 ARTICLE IIIDIRECTORS 7 SECTION 1.GENERAL POWERS; QUALIFICATIONS 7 SECTION 2.NUMBER AND TENURE 7 SECTION 3.VACANCIES 7 SECTION 4.REGULAR MEETINGS 8 SECTION 5.SPECIAL MEETINGS 8 SECTION 6.NOTICE 8 SECTION 7.QUORUM 8 SECTION 8.VOTING 9 i SECTION 9.MEETINGS HELD OTHER THAN IN PERSON 9 SECTION 10.INFORMAL ACTION BY DIRECTORS 9 SECTION 11.COMPENSATION OF DIRECTORS 9 SECTION 12.REMOVAL OF DIRECTORS 9 SECTION 13.RESIGNATION 9 ARTICLE IVCOMMITTEES 9 SECTION 1.EXECUTIVE COMMITTEE 9 SECTION 2.AUDIT COMMITTEE 10 SECTION 3.OTHER COMMITTEES 10 SECTION 4.POWERS AND QUALIFICATIONS 10 SECTION 5.CONDUCT OF BUSINESS 10 SECTION 6.EMERGENCY 11 ARTICLE VOFFICERS 11 SECTION 1.GENERAL PROVISIONS 11 SECTION 2.ELECTION, TENURE, REMOVAL AND RESIGNATIONOF OFFICERS 11 SECTION 3.CHAIRMAN OF THE BOARD 12 SECTION 4.PRESIDENT 12 SECTION 5.VICE PRESIDENT 12 SECTION 6.SECRETARY 12 SECTION 7.ASSISTANT SECRETARIES 13 SECTION 8.TREASURER 13 SECTION 9.ASSISTANT TREASURERS 13 ARTICLE VIINDEMNIFICATION 13 SECTION 1.PROCEDURE 13 SECTION 2.EXCLUSIVITY, ETC 14 SECTION 3.SEVERABILITY; DEFINITIONS 14 SECTION 4.INSURANCE 14 ii ARTICLE VIISTOCK 15 SECTION 1.CERTIFICATES 15 SECTION 2.TRANSFERS 16 SECTION 3.LOST CERTIFICATE 16 SECTION 4. CLOSING OF TRANSFER BOOKS OR FIXING OFRECORD DATE 16 SECTION 5.STOCK LEDGER 16 SECTION 6.TRANSFER AGENT, DIVIDEND DISBURSING AGENT AND REGISTRAR 17 ARTICLE VIIIADVISOR 17 SECTION 1.DEFINITIONS 17 SECTION 2.EMPLOYMENT OF ADVISOR 17 SECTION 3.TERM 18 SECTION 4.OTHER ACTIVITIES OF ADVISOR 18 ARTICLE IX FISCAL YEAR 19 ARTICLE XDISTRIBUTIONS 19 SECTION 1.AUTHORIZATION 19 SECTION 2.CONTINGENCIES 19 ARTICLE XI INVESTMENT POLICY 19 ARTICLE XIIWAIVER OF NOTICE 19 ARTICLE XIIIFINANCE 20 SECTION 1.CHECKS AND DRAFTS 20 SECTION 2.DEPOSITS 20 ARTICLE XIVEXEMPTION FROM CONTROL SHARE ACQUISITIONSTATUTE 20 ARTICLE XVSUNDRY PROVISIONS 20 SECTION 1.BOOKS AND RECORDS 20 iii SECTION 2.BONDS 20 SECTION 3.VOTING SHARES IN OTHER CORPORATIONS 21 SECTION 4.RELIANCE UPON BOOKS, REPORTS AND RECORDS 21 SECTION 5.TIME PERIODS 21 SECTION 6.TAX STATUS 21 ARTICLE XVIAMENDMENT OF BYLAWS 21 iv BYLAWS OF MREIC MARYLAND, INC. ARTICLE I OFFICES Section 1. PRINCIPAL OFFICE The principal office of the Corporation shall be located in Maryland at such place as the Board of Directors may designate. Section 2. ADDITIONAL OFFICES The Corporation may have its principal executive offices and additional offices at such places as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II STOCKHOLDERS Section 1. ANNUAL MEETING Beginning in 2004, the Corporation shall hold an annual meeting of its stockholders to elect directors and transact any other business within its powers at such time and on such date during the month of April in each year, as the Board of Directors shall set. Except as these Bylaws, the Articles of Incorporation of the Corporation (the "Charter") or statute provides otherwise, any business may be considered at an annual meeting without the purpose of the meeting having been specified in the notice. Failure to hold an annual meeting does not invalidate the Corporation's existence or affect any otherwise valid corporate acts. Section 2. SPECIAL MEETING At any time in the interval between annual meetings, a special meeting of the stockholders may be called by the Chairman of the Board, by the President or by a majority of the Board of Directors by a vote at a meeting or in writing (addressed to the Secretary) with or without a meeting. Subject to the procedures set forth in Section 11 of this Article II and this Section, special meetings of the stockholders shall be called by the Secretary at the request of stockholders only on the written request of stockholders entitled to cast at least a majority of all the votes entitled to be cast at the meeting. A request for a special meeting shall state the purpose of such meeting and the matters proposed to be acted on at such meeting. The Secretary shall 1 inform the stockholders making such request of the reasonably estimated costs of preparing and mailing a notice of the meeting and, upon such stockholders' payment to the Corporation of such costs, the Secretary shall give notice to each stockholder entitled to notice of the meeting. The Board of Directors shall have sole power to fix the date and time of the special meeting. Section 3. PLACE OF MEETINGS Meetings of stockholders shall be held at such place as is set from time to time by the Board of Directors. Section 4. NOTICE Not less than ten nor more than 90 days before each meeting of stockholders, the Secretary shall give written notice of the meeting to each stockholder entitled to vote at such meeting and to each stockholder not entitled to vote who is entitled to notice of the meeting. The notice shall state the time and place of the meeting and, if a special meeting or notice of the purpose is required by statute, the purpose of the meeting. Notice is given to a stockholder when it is personally delivered to the stockholder, left at the stockholder's residence or usual place of business, mailed to him or her at his or her address as it appears on the records of the Corporation or transmitted to the stockholder by electronic mail to any electronic mail address of the stockholder or by any other electronic means. Section 5. QUORUM; ADJOURNMENTS Unless statute or the Charter provides otherwise, at a meeting of stockholders, the presence in person or by proxy of stockholders entitled to cast a majority of all the votes entitled to be cast at such meeting shall constitute a quorum; but this section shall not affect any requirement under any statute or the Charter of the Corporation for the vote necessary for the adoption of any measure. Whether or not a quorum is present at any meeting of the stockholders, a majority of the stockholders entitled to vote and present at such meeting, in person or by proxy, shall have power to adjourn the meeting from time to time to a date not more than 120 days after the original record date without notice other than announcement at the meeting.
